Picture 3 [hcp-20141231ex10510136bg001.jpg]

Exhibit 10.5.1

CHANGE IN CONTROL SEVERANCE PLAN

(As Amended and Restated as of March 13, 2014)

1.Establishment and Purpose.  HCP, Inc. (the “Corporation”) considers it
essential to the best interests of its shareholders to foster the continuous
employment of key management personnel.  In connection with this, the
Corporation’s Board of Directors (the “Board”) recognizes that, as is the case
with many publicly held corporations, the possibility of a change in control of
the Corporation may exist and that the uncertainty and questions that it may
raise among management could result in the departure or distraction of
management personnel to the detriment of the Corporation and its shareholders.  
 The Board has decided to reinforce and encourage the continued attention and
dedication of selected members of the Corporation’s management to their assigned
duties without the distraction arising from the possibility of a change in
control of the Corporation.    In order to induce such members of management to
remain in its employ, the Corporation hereby agrees that on and after the
Effective Date (as defined in Section 2), subject to the terms and conditions of
this Plan, Participants (as defined in Section 3) shall be eligible to receive
the severance benefits set forth in Section 6 of this Plan in the event that the
Participants’ employment with the Corporation is terminated under the
circumstances described in Section 5 of this Plan subsequent to a Change in
Control (as defined in Section 4).  Upon the Effective Date, any prior severance
agreement or letter between each participant and the Corporation shall terminate
and be of no further effect.

2.Term of Plan.   The Plan was originally established effective July 26, 2007
(the “Effective Date”) and is hereby amended effective March 13, 2014.  The Plan
shall continue in effect through December 31, 2014 (the “Term”); provided,
however, commencing on January 1, 2015 and on each January 1 thereafter, the
Term shall automatically be extended for one additional year as to each
Participant then in the Plan unless, not later than November 30 of the preceding
year, the Corporation shall have given notice to the Participant that it does
not wish to extend the Term, and if such notice is timely given, the Plan will
terminate at the end of the Term then in effect as to each Participant who is
timely given such notice (with no extension or further notice, as the case may
be); provided, further, that if a Change in Control, occurs during the Term (or
the extended Term, as the case may be), the Term shall continue in effect as to
each Participant in the Plan at the time of the Change in Control for a period
of not less than twenty-four (24) months beyond the month in which such Change
in Control occurred.  For purposes of clarity, the Corporation may give notice
of termination of the Term to all or only certain Participants. If such notice
is given to only certain Participants, the Term shall continue as set forth
above as to all other Participants (subject to the Corporation’s rights to
similarly terminate the Term in accordance with the foregoing on some future
date(s) as to any such Participants).  A Participant shall cease to be eligible
for benefits under this Plan (and shall cease to be a Participant) at midnight
Pacific Time on the last day of the Term applicable to that Participant.  The
termination or expiration of the Term as to a Participant shall not affect the
Participant’s obligations under Section 10 or affect the Participant’s right to
benefits (if



1

--------------------------------------------------------------------------------

 

any) pursuant to Section 6 as to any termination of employment that occurred
during such Term.

3.Participation. 

(a)Participation.  The Compensation Committee of the Board (the “Committee”)
shall from time to time designate in writing those employees of the Corporation
(each, an “Eligible Person”) who are, subject to Section 3(b), eligible to
participate in the Plan (each, a “Participant”).  Notwithstanding anything else
contained herein to the contrary, the Committee shall limit the class of persons
selected to participate in this Plan to a select group of management or highly
compensated employees, as set forth in Sections 201, 301 and 401 of ERISA.

(b)Participation Agreement.  To the extent the Committee has designated an
Eligible Person as being eligible to participate in this Plan, the Eligible
Person shall become a Participant only by promptly completing, fully executing,
and returning to the Corporation a participation agreement in substantially the
form attached hereto as Exhibit A (or such other form as the Committee may
require and provide for at the time it designates the Eligible Person as being
eligible to participate in this Plan).  The Participation Agreement shall set
forth the Participant’s applicable “Severance Multiplier” for the purposes of
calculating the Participant’s benefits under Section 6.

(c)Termination of Employment.  Notwithstanding anything else contained in the
Plan to the contrary, a Participant shall not be deemed to have terminated
employment with the Corporation if his or her employment by the Corporation
terminates but he or she otherwise continues, immediately after such termination
of employment, as an employee of a subsidiary of the Corporation (a
“Subsidiary”); provided that whether the Participant has Good Reason to
terminate employment shall be determined by comparing the Participant’s
authority, duties, responsibilities and other terms of employment after giving
effect to such change to the Participant’s authority, duties, responsibilities
and other terms of employment before giving effect to such change (in each case
relative to the Corporation and its Subsidiaries on a consolidated basis, not
simply with reference to the Participant’s employer).

(d)Benefit Offset.   Notwithstanding the foregoing provisions, in the event that
 a Participant would be entitled to severance benefits pursuant to an employment
agreement entered into with the Corporation or any of its Subsidiaries, in
connection with a termination of the Participant's employment as described in
this Plan, the Participant will be entitled to receive the benefits provided
under this Plan only.  In no event will the Participant be entitled to receive
severance benefits under both this Plan and such employment agreement.  Except
as provided in the preceding sentence, any severance benefits otherwise payable
under the Plan to a Participant shall be offset or reduced by the amount of
severance benefits payable or deliverable to the Participant under any other
plan, program, or agreement of or with the Corporation or any of its
Subsidiaries.



2

--------------------------------------------------------------------------------

 

4.Change in Control.    No benefits shall be payable under Section 6 of this
Plan unless there has been a Change in Control.  For purposes of this Plan, a
Change in Control shall be deemed to occur if any of the following take place on
or after the Effective Date:

(a)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”) (a “Person”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either (1) the
then-outstanding shares of common stock of the Corporation (the “Outstanding
Company Common Stock”) or (2) the combined voting power of the then-outstanding
voting securities of the Corporation entitled to vote generally in the election
of directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this clause (a), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the
Corporation, (B) any acquisition by the Corporation, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any affiliate of the Corporation or a successor, (D) any
acquisition by any entity pursuant to a transaction that complies with clauses
(c)(1), (2) and (3) below, and (E) any acquisition by a Person who owned at
least 25% of either the Outstanding Company Common Stock or the Outstanding
Company Voting Securities as of the Effective Date or an affiliate of any such
Person;

(b)A change in the Board or its members such that individuals who, as of the
later of the Effective Date or the date that is two years prior to such change
(the later of such two dates is referred to as the “Measurement Date”),
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Measurement Date whose election, or
nomination for election by the Corporation’s stockholders, was approved by a
vote of at least two-thirds of the directors then comprising the Incumbent Board
(including for these purposes, the new members whose election or nomination was
so approved, without counting the member and his predecessor twice) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(c)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
of its Subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 66-2/3% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to



3

--------------------------------------------------------------------------------

 

vote generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Corporation or all or
substantially all of the Corporation's assets directly or through one or more
subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (2) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Corporation or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, more than 25% of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
25% existed prior to the Business Combination, and (3) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination or a Parent were members of the Incumbent Board
(determined pursuant to clause (b) above using the date that is the later of the
Effective Date or the date that is two years prior to the Business Combination
as the Measurement Date) at the time of the execution of the initial agreement
or of the action of the Board providing for such Business Combination; or

(d)Approval by the stockholders of the Corporation of a complete liquidation or
dissolution of the Corporation other than in the context of a transaction that
does not constitute a Change in Control under clause (c) above.

Notwithstanding the foregoing, to the extent required to avoid the imposition of
additional taxes under Section 409A of the Code,  if a Change in Control does
not constitute a “change in control event,” as defined in Treasury Regulation
1.409A-3(i)(5) (or to the extent otherwise required by Section 409A of the
Code),  with respect to a Participant's compensation which constitutes deferral
of compensation subject to Section 409A of the Code under an arrangement that
must be aggregated with the Plan for purposes of Treasury Regulations
1.409A-1(c)(2) (the "409A Arrangement"), payments pursuant to this Plan that are
not in excess of the amount that would be payable to such Participant under such
409A Arrangement shall be made at the time and in the manner provided by such
409A Arrangement and the remaining amount, if any, shall be paid in accordance
with the Plan.

 

5.Termination Following Change in Control.

(a)General.  During the Term, if any of the events described in Section 4
constituting a Change in Control shall have occurred, each Participant shall be
entitled to the benefits provided in Section 6(b) upon the subsequent
termination of his or her employment, provided that such termination occurs
during the Term and within the two (2) year period immediately following the
date of such Change in Control, unless such termination is (i) because of the
Participant’s death or Disability (as defined in Section 5(b)), (ii) by the
Corporation for Cause (as defined in Section 5(c)), or (iii) by the Participant
other than for Good Reason (including a voluntary retirement when the



4

--------------------------------------------------------------------------------

 

Participant otherwise does not have Good Reason to terminate employment).  In
the event that the Participant is entitled to such benefits, such benefits shall
be paid notwithstanding the subsequent expiration of the Term.  For purposes of
clarity, no Participant shall be entitled to any benefits under this Plan if his
or her employment with the Corporation terminates for any reason before a Change
in Control occurs or more than two (2) years after a Change in Control occurs.

(b)Disability.  As to any particular Participant, “Disability” means the
Participant’s inability, because of physical or mental illness or injury, to
perform the essential functions of his or her customary duties to the
Corporation, even with a reasonable accommodation, and the continuation of such
disabled condition for a period of one hundred eighty (180) continuous days, or
for not less than two hundred ten (210) days during any continuous twenty-four
(24) month period.

(c)Cause.  Termination by the Corporation of a Participant’s employment for
“Cause” shall mean termination (i) upon the Participant’s willful and continued
failure to perform his or her duties with the Corporation (other than any such
failure resulting from his or her incapacity due to physical or mental illness
or any such actual or anticipated failure after the Participant’s issuance of a
Notice of Termination (as defined in Section 5(f)) for Good Reason, after a
written demand for performance is delivered to the Participant by the Committee,
which demand specifically identifies the manner in which the Committee believes
that the Participant has not performed his or her duties, (ii) upon the
Participant’s willful and continued failure to follow and comply with the
specific and lawful directives of the Committee, as reasonably determined by the
Committee (other than any such failure resulting from the Participant’s
incapacity due to physical or mental illness or any such actual or anticipated
failure after the Participant’s issuance of a Notice of Termination for Good
Reason), after a written demand for performance is delivered to the Participant
by the Committee, which demand specifically identifies the manner in which the
Committee believes that the Participant has not performed his or her duties,
(iii) upon the Participant’s willful and continued failure to follow and comply
with the policies of the Corporation as in effect from time to time (other than
any such failure resulting from the Participant’s incapacity due to physical or
mental illness or any such actual or anticipated failure after the Participant’s
issuance of a Notice of Termination (as defined in Section 5(f)) for Good
Reason, after a written demand for performance is delivered to the Participant
by the Committee, which demand specifically identifies the manner in which the
Committee believes that the Participant has not followed or complied with such
Corporation policies; (iv) upon the Participant’s willful commission of an act
of fraud or dishonesty resulting in material economic or financial injury to the
Corporation; (v) upon the Participant’s willful engagement in illegal conduct or
gross misconduct, in each case which is materially and demonstrably injurious to
the Corporation; or (vi) upon the Participant’s indictment for, conviction of,
or a plea of guilty or nolo contendere to any felony.

(d)Good Reason.  A Participant shall be entitled to terminate his or her
employment for Good Reason. For purposes of this Plan, “Good Reason” shall mean,



5

--------------------------------------------------------------------------------

 

without the Participant’s express written consent, the occurrence after a Change
in Control and during the Term of any of the following:

(i)the assignment to the Participant of any duties inconsistent with the
position in the Corporation that the Participant held immediately prior to the
Change in Control, a significant adverse alteration in the nature or status of
the Participant’s responsibilities or the conditions of the Participant’s
employment from those in effect immediately prior to such Change in Control, or
any other action by the Corporation that results in a material diminution in the
Participant’s position, authority, duties or responsibilities;

(ii)the Corporation’s reduction of the Participant’s annual base salary as in
effect on the Effective Date or as the same may be increased from time to time;

(iii)the relocation of the Corporation’s offices at which the Participant is
principally employed immediately prior to the date of the Change in Control (the
Participant’s  “Principal Location”) to a location more than thirty (30) miles
from such location, or the Corporation’s requiring the Participant, without the
Participant’s written consent, to be based anywhere other than his or her
Principal Location, provided that such relocation results in a longer commute
(measured by actual mileage) for the Participant from the Participant’s primary
residence to such new location and except for required travel on the
Corporation’s business to an extent substantially consistent with the
Participant’s current business travel obligations;

(iv)the Corporation’s failure to pay to the Participant any portion of his or
her current compensation or to pay to the Participant any portion of an
installment of deferred compensation under any deferred compensation program of
the Corporation reasonably promptly after the date such compensation is due;

(v)the Corporation’s failure to continue in effect any material compensation or
benefit plan in which the Participant participates immediately prior to the
Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
Corporation’s failure to continue the Participant’s participation therein (or in
such substitute or alternative plan) on a basis not materially less favorable,
both in terms of the amount of benefits provided and the level of the
Participant’s participation relative to other participants, as existed at the
time of the Change in Control;

(vi)the Corporation’s failure to obtain a satisfactory agreement from any
successor to assume and agree to perform this Plan, as contemplated in Section 8
hereof; or

(vii)any purported termination of the Participant’s employment that is not
effected pursuant to a Notice of Termination satisfying the requirements of



6

--------------------------------------------------------------------------------

 

Section 5(f) hereof (and, if applicable, the requirements of Section 5(c)
hereof), which purported termination shall not be effective for purposes of this
Agreement.

Notwithstanding the foregoing, no such condition shall constitute “Good Reason”
unless the Participant provides written notice of such condition to the
Corporation and the Corporation fails to remedy the condition claimed to
constitute Good Reason within thirty (30) days of receiving written notice
thereof; and provided, further, that in all events the termination of the
Participant’s employment with the Corporation shall not be treated as a
termination for “Good Reason” unless such termination occurs not more than six
(6) months following the initial existence of the condition claimed to
constitute Good Reason.  A Participant’s right to terminate his or her
employment pursuant to this Section 5(d) shall not be affected by his or her
incapacity due to physical or mental illness.  A Participant’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder.

(e)Termination Generally.  For purposes of clarity, a Participant or the
Corporation shall be entitled to terminate the Participant’s employment for any
reason or no reason at any time after a Change in Control effective as of the
applicable date set forth in Section 5(a).

(f)Notice of Termination.   Any purported termination of a
Participant’s employment by the Corporation or by the Participant (other than
termination due to death which shall terminate the Participant’s employment
automatically) shall be communicated by written Notice of Termination to the
Participant or the Corporation, respectively, other party hereto in accordance
with Section 14. “Notice of Termination” shall mean a notice that shall indicate
the specific termination provision in this Plan relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment under the provision so indicated.

(g)Date of Termination, Etc.  “Date of Termination” shall mean (a) if a
Participant’s employment is terminated due to the Participant’s death, the date
of the Participant’s death; (b) if a Participant’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Participant shall not have returned to the full-time performance of his or
her duties during such thirty (30)-day period), and (c) if a Participant’s
employment is terminated for any other reason, the date specified in the Notice
of Termination.

6.Compensation Upon Termination Following A Change in Control.  If a
Participant’s employment is terminated following a Change in Control during the
Term and during the two (2) year period immediately following the date of the
Change in Control,  the Participant shall be entitled to the benefits described
below, subject to the other terms and conditions of this Plan:

(a)If the Participant’s employment is terminated in such circumstances by the
Corporation for Cause or Disability or by the Participant other than for Good
Reason or due to the Participant’s death, the Corporation shall pay the
Participant (i) the



7

--------------------------------------------------------------------------------

 

Participant’s accrued and unpaid base salary and vacation (if any) through the
Date of Termination, and (ii) all other amounts to which the Participant is
entitled under any compensation plan of the Corporation at the time such
payments are due, and the Corporation shall have no further obligations to the
Participant under this Agreement.    

(b)If the Participant’s employment by the Corporation shall be terminated by the
Participant for Good Reason or by the Corporation other than for Cause or
Disability and in all cases other than due to the Participant’s death, then,
subject to the provisions of Section 7, the Participant shall be entitled to the
benefits provided below.  For purposes of this Section 6(b), a Participant’s
“Annual Bonus Amount” shall mean the greater of (i) one-third (1/3) of the
Participant’s annual base salary as in effect as of the Date of Termination or
(ii) the average annual bonus received by the Participant in the three (3) years
immediately prior to the Change in Control for each full year of employment with
the Corporation, which shall be determined without regard to the payment of any
special bonuses (e.g. transaction bonuses).  For purposes of this Section 6(b),
a Participant’s “Annual Base Salary” shall mean the greater of (x) the
Participant’s annual base salary as in effect as of the Date of Termination or
(y) the Participant’s annual base salary as in effect immediately prior to the
Change in Control.

(i)The Corporation shall pay to the Participant (1) the Participant’s accrued
and unpaid base salary and vacation (if any) through the Date of Termination,
(2) the unpaid portion, if any, of any annual bonus, plus an amount equal to the
Participant’s applicable Annual Bonus Amount multiplied by a fraction, the
numerator of which is the number of calendar days that the Participant was
employed by the Corporation during the year of termination and the denominator
of which is 365, and (3) all other amounts to which the Participant is entitled
under any compensation plan of the Corporation at the time such payments are
due;

(ii)A lump sum severance payment equal to the sum of: (A) the Participant’s
Severance Multiplier times the Participant’s Annual Base Salary; plus (B) the
Participant’s Severance Multiplier times the Participant’s Annual Bonus Amount;

(iii)A cash payment equal to the expected aggregate cost of the premiums that
would be charged to the Participant to continue medical coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), at the same or
reasonably equivalent medical coverage for the Participant (and, if applicable,
the Participant’s eligible dependents) as in effect immediately prior to the
Participant’s Date of Termination, for a period of months after the
Participant’s Date of Termination equal to twelve (12) multiplied by the
Participant’s Severance Multiplier.

(iv)(A) Any stock options or equity or equity-related compensation or grants
that vest based on the passage of time and continued performance of services (to
the extent outstanding and not otherwise vested as of the Date of Termination,
and exclusive of any grants that include performance-based vesting criteria)
shall



8

--------------------------------------------------------------------------------

 

become fully vested immediately prior to such termination; (B) any stock options
or equity or equity-related compensation or grants that vest based on the
satisfaction of performance-based criteria (to the extent outstanding and not
otherwise vested as of the Severance Date) shall continue to be governed by the
provisions of the applicable award agreement in the circumstances; provided,
however, that to the extent that any such then-outstanding equity-based awards
are subject to forfeiture and/or vesting requirements based on the passage of
time, such awards shall be fully accelerated with respect to such time-based
forfeiture and/or vesting provisions; and (C) the Participant shall have until
the date that is twelve (12) months after his or her Date of Termination to
exercise any stock option to the extent that it has become vested on the Date of
Termination, subject to earlier termination of the stock option upon the stock
option’s original expiration date or the occurrence of a change in control event
or certain similar reorganization event under the terms of the applicable award
agreement.  Except as provided in this Section 6(b)(iv), the effect of a
 termination of employment on a Participant’s equity-based awards shall be
determined under the terms of the applicable award agreement.

(v)The Participant shall be fully vested in his or her accrued benefits under
any nonqualified pension, profit sharing, deferred compensation or supplemental
plans maintained by the Corporation and the Corporation shall pay the
Participant a cash lump sum amount equal to the portion of the Participant’s
account under the Corporation’s 401(k) plan (including, without limitation, any
401(k) matching contributions), if any, that has not become vested under the
terms of such plan as of the Date of Termination.

(vi)The Corporation shall furnish the Participant for six (6) years following
the Date of Termination (without reference to whether the Term continues in
effect) with directors’ and officers’ liability insurance insuring the
Participant against insurable events which occur or have occurred while the
Participant was a director or officer of the Corporation, such insurance to have
policy limits aggregating not less than the amount in effect immediately prior
to the Change in Control, and otherwise to be in substantially the same form and
to contain substantially the same terms, conditions and exceptions as the
liability issuance policies provided for officers and directors of the
Corporation in force from time to time, provided, however, that such terms,
conditions and exceptions shall not be, in the aggregate, materially less
favorable to the Participant than those in effect on the Effective Date;
provided, further, that if the aggregate annual premiums for such insurance at
any time during such period exceed one hundred and fifty percent (150%) of the
per annum rate of premium currently paid by the Corporation for such insurance,
then the Corporation shall provide the maximum coverage that will then be
available at an annual premium equal to one hundred and fifty percent (150%) of
such rate; and

(vii)In any situation where under applicable law the Corporation has the power
to indemnify (or advance expenses to) the Participant in respect of any



9

--------------------------------------------------------------------------------

 

judgments, fines, settlements, loss, cost or expense (including attorneys’ fees)
of any nature related to or arising out of the Participant’s activities as an
agent, employee, officer or director of the Corporation or in any other capacity
on behalf of or at the request of the Corporation, the Corporation shall
promptly on written request, indemnify (and advance expenses to) the Participant
to the fullest extent permitted by applicable law, including but not limited to
making such findings and determinations and taking any and all such actions as
the Corporation may, under applicable law, be permitted to have the discretion
to take so as to effectuate such indemnification or advancement.  Such agreement
by the Corporation shall not be deemed to impair any other obligation of the
Corporation respecting the Participant’s indemnification otherwise arising out
of this or any other agreement or promise of the Corporation or under any
statute.

(c)Subject to Section 7 and Section 22, the payments described in Sections
6(a)(i), 6(b)(i)(1), 6(b)(i)(2), 6(b)(ii), 6(b)(iii) and 6(b)(iv), as
applicable, shall be paid in cash to the Participant in a single lump sum as
soon as practicable following the Date of Termination, but in no event beyond
seventy four (74) days from such date (or, if earlier, the (10) business days
after the Participant’s release contemplated by Section 7(a) becomes irrevocable
by the Participant in accordance with applicable law.

(d)The foregoing provisions of this Section 6 shall not affect: (i) a
Participant’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Corporation
welfare benefit plan; (ii) a Participant’s rights under COBRA to continue
participation in medical, dental, hospitalization and life insurance coverage;
or (iii) a Participant’s receipt of benefits otherwise due in accordance with
the terms of the Corporation’s 401(k) plan (if any).

7.Release; Exclusive Remedy. 

(a)This Section 7 shall apply notwithstanding anything else contained in this
Plan or any other stock option, restricted stock or other equity-based award
agreement to the contrary.  Notwithstanding anything to the contrary contained
in this Plan, the Corporation’s obligation to make any payment of benefits with
respect to a Participant pursuant to Section 6(b) of this Plan (if the
Participant is otherwise entitles to such benefits) is subject to the condition
precedent that (i) the Participant has fully executed a valid and effective
release (in the form attached hereto as Exhibit B or such other form as the
Committee may reasonably require in the circumstances, which other form shall be
substantially similar to that attached hereto as Exhibit B but with such changes
as the Committee may determine to be required or reasonably advisable in order
to make the release enforceable and otherwise compliant with applicable laws),
(ii) such executed release is delivered by the Participant to the Corporation so
that it is received by the Corporation in the time period specified below, and
(iii) such release is not revoked by the Participant (pursuant to any revocation
rights afforded by applicable law).  In order to satisfy the requirements of
this Section 7(a), a Participant’s release referred to in the preceding sentence
must be delivered by the Participant to the Corporation so that it is received
by the Corporation no later than twenty five (25) calendar days after the



10

--------------------------------------------------------------------------------

 

Participant’s Date of Termination (or such later date as may be required for an
enforceable release of the Participant’s claims under the United States Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), to the extent the
ADEA is applicable in the circumstances, in which case the Participant will be
provided with either twenty one (21) or forty five (45) days, depending on the
circumstances of the termination, to consider the release).  In addition, the
Corporation may require that the Participant’s release be executed no earlier
than the date that the Participant’s employment with the Corporation terminates.

(b)Each Participant agrees that the general release agreement described in
Section 7(a) will require that the Participant acknowledge, as a condition to
the payment of any benefits under Section 6(b), that the payments contemplated
by Section 6(b) shall constitute the exclusive and sole remedy for any
termination of the Participant’s employment, and each Participant will be
required to covenant, as a condition to receiving any such payment, not to
assert or pursue any other remedies, at law or in equity, with respect to any
termination of employment.  No Participant shall be required to mitigate the
amount of any payment provided for in Section 6 by seeking other employment or
otherwise nor shall the amount of any payment or benefit provided for in Section
6 be reduced by any compensation earned by the Participant as the result of
employment by another employer or self-employment, by retirement benefits, by
offset against any amount claimed to be owed by the Participant to the
Corporation, or otherwise.

8.Section 280G.  Each Participant shall be covered by the provisions set forth
in Exhibit C hereto, incorporated herein by this reference.

9.Successors;  Assigns

(a)The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to expressly assume and agree to
perform the obligations under this Plan in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place.  Failure of the Corporation to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be deemed a material breach of this Plan by the Corporation and shall entitle
each Participant to terminate his or her employment and receive compensation
from the Corporation in the same amount and on the same terms to which the
Participant would be entitled hereunder if the Participant terminates his or her
employment for Good Reason following a Change in Control, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Date of Termination.  Unless expressly
provided otherwise, “Corporation” as used herein shall mean the Corporation as
defined in this Plan and any successor to its business and/or assets as
aforesaid.

(b)None of the benefits, payments, proceeds or claims of any Eligible Person or
Participant shall be subject to any claim of any creditor and, in particular,
the same shall not be subject to attachment or garnishment or other legal
process by any



11

--------------------------------------------------------------------------------

 

creditor, nor shall any such Eligible Person or Participant have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds which he or she may expect to receive, contingently or
otherwise, under the Plan.  Notwithstanding the foregoing, benefits which are in
pay status may be subject to a court-ordered garnishment or wage assignment, or
similar order, or a tax levy.  The Plan shall inure to the benefit of and be
enforceable by each Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.  If a
Participant dies while any amount would still be payable to him or her hereunder
had he or she continued to live, all such amounts, unless otherwise provided
herein, shall be paid to the Participant’s estate in accordance with the terms
of the Plan.

10.Confidentiality, Noncompetition and Non-Solicitation Covenants.  Each
Participant by accepting participation in the Plan expressly agrees to each of
the foregoing provisions of this Section 10:

(a)Confidentiality.  Each Participant shall not at any time (whether during or
after the Participant’s employment with the Corporation and whether or not the
Participant subsequently ceases to participate in this Plan or is ever entitled
to the benefits provided in Section 6) directly or indirectly, other than in the
course of the Participant’s duties hereunder, disclose or make available to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever, any Confidential Information (as defined below); provided, however,
that this Section 10(a) shall not apply when (i) disclosure is required by law
or by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with apparent jurisdiction to order the
Participant to disclose or make available such information (provided, however,
that the Participant shall promptly notify the Corporation in writing upon
receiving a request for such information), or (ii) with respect to any other
litigation, arbitration or mediation involving this Plan, including but not
limited to enforcement of this Plan.  Upon termination of a  Participant’s
employment with the Corporation, all Confidential Information in the
Participant’s possession that is in written, digital or other tangible form
(together with all copies or duplicates thereof, including computer files) shall
be returned to the Corporation and shall not be retained by the Participant or
furnished to any third party, in any form except as provided herein; provided,
however, that the Participant shall not be obligated to treat as confidential,
or return to the Corporation copies of any Confidential Information that (x) was
publicly known at the time it was disclosed to the Participant, (y) becomes
publicly known or available thereafter other than by any means in violation of
this Plan or any other duty owed to the Corporation by any person or entity, or
(z) is lawfully disclosed to the Participant by a third party.  As used in this
Plan, the term “Confidential Information” means: information disclosed to a
Participant or known by a Participant as a consequence of or through the
Participant’s relationship with the Corporation, about the suppliers, customers,
employees, business methods, public relations methods, organization, procedures
or finances, including, without limitation, information of or relating to
supplier lists or customer lists, of the Corporation and its affiliates
(collectively, the “Company Group”).



12

--------------------------------------------------------------------------------

 

(b)Noncompetition.  Each Participant acknowledges that the nature of the Company
Group’s business and the Participant’s position with the Corporation is such
that if the Participant were to become employed by, or substantially involved
in, the business of a competitor of the Company Group during the twelve (12)
months following the termination of the Participant’s employment with the
Corporation, it would be very difficult for the Participant not to rely on or
use the Company Group’s trade secrets and Confidential Information.  Thus, to
avoid the inevitable disclosure of the Company Group’s trade secrets and
Confidential Information, and to protect such trade secrets and Confidential
Information and the Company Group’s relationships and goodwill with customers,
during the Participant’s employment with the Corporation and for a period of
twelve (12) months after the Date of Termination for any reason (the “Restricted
Period”), the Participant will not directly or indirectly engage in (whether as
an employee, consultant, agent, proprietor, principal, partner, stockholder,
corporate officer, director or otherwise), nor have any ownership interest in,
or participate in the financing, operation, management or control of, any
person, firm, corporation or business anywhere in the United States and Mexico
(the “Restricted Area”) that competes with any member of the Company Group in
the healthcare real estate acquisition, development, management, investment or
financing industry (a “Competing Business”); provided, that the Participant may
purchase and hold only for investment purposes less than 2% of the shares of any
corporation in competition with the Company Group whose shares are regularly
traded on a national securities exchange.  Notwithstanding the preceding
sentence, in the event a Participant accepts employment with or provides
services to a business (the “Service Recipient”) that is affiliated with another
business that engages in a Competing Business or which derives a de minimis
portion of its gross revenues from Competing Businesses, the Participant’s
employment by or service to the Service Recipient shall not constitute a breach
by that Participant of his or her obligations pursuant to this Section 10(b) so
long as each of the following conditions is satisfied at all times during the
Restricted Period and while the Participant is employed by or providing service
to the Service Recipient: (i) no more than 10% of the gross revenues of the
Service Recipient are derived from Competing Businesses; (ii) no more than 10%
of the gross revenues of the Service Recipient and those entities that (directly
or through one or more intermediaries) are controlled by, control, or are under
common control with such Service Recipient, together on a consolidated basis,
are derived from Competing Businesses; and (iii) in the course of the
Participant’s services for the Service Recipient, a material portion of the
Participant’s services are not directly involved in or responsible for any
Competing Business.  The foregoing covenants in this Section 10(b) shall
continue in effect through the entire Restricted Period regardless of whether
the Participant is then entitled to receive any severance payments from the
Corporation.

(c)Non-Solicitation of Employees.  During the Restricted Period, each
Participant shall not to directly or indirectly solicit, induce, attempt to
hire, recruit, encourage, take away, or hire any employee or independent
contractor of the Company Group whose annual rate of compensation is then
$50,000 or more or cause any such Company Group employee or contractor to leave
his or her employment or engagement with the Company Group either for employment
with the Participant or for any other entity or person.  The foregoing covenants
in this Section 10(c) shall continue in effect through



13

--------------------------------------------------------------------------------

 

the entire Restricted Period regardless of whether the Participant is then
entitled to receive any severance payments from the Corporation. 

(d)Non-Solicitation of Customers.  During the Restricted Period, each
Participant shall not to directly or indirectly influence or attempt to
influence customers, vendors, suppliers, licensors, lessors, joint venturers,
associates, consultants, agents, or partners of the Company Group to divert
their business away from the Company Group to any Competing Business, and each
Participant agrees not to otherwise interfere with, disrupt or attempt to
disrupt the business relationships, contractual or otherwise, between any member
of the Company Group and any of its customers, suppliers, vendors, lessors,
licensors, joint venturers, associates, officers, employees, consultants,
managers, partners, members or investors.  The foregoing covenants in this
Section 10(d) shall continue in effect through the entire Restricted Period
regardless of whether the Participant is then entitled to receive any severance
payments from the Corporation.

(e)Understanding of Covenants. Each Participant, by accepting participation in
this Plan  represents as follows: the Participant (i) is familiar with the
foregoing covenants set forth in this Section 10, (ii) is fully aware of the
Participant’s obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage of the foregoing covenants set
forth in this Section 10, (iv) agrees that the Company Group currently conducts
business throughout the Restricted Area, (v) agrees that such covenants are
necessary to protect the Company Group’s confidential and proprietary
information, good will, stable workforce, and customer relations, (vi) agrees
that the Participant’s coverage by this Plan for the Term applicable to the
Participant is good, valid and sufficient consideration for (among other things)
the Participant’s agreement to such covenants, and (vii) agrees that such
covenants shall continue in effect as to the Participant even if the Participant
ceases at any time in the future to participate in the Plan (i.e., the
Participant ceases to be a “Participant”) and even if the Participant is never
entitled to the benefits set forth in Section 6 (and accordingly, the term
“Participant” includes a former “Participant” to the extent necessary to effect
such covenants).

(f)Right to Injunctive and Equitable Relief.  Each Participant’s obligations not
to disclose or use Confidential Information and to refrain from the
solicitations described in this Section 10 are of a special and unique
character, which gives them a peculiar value.  The Corporation cannot be
reasonably or adequately compensated in damages in an action at law in the event
a Participant breaches such obligations, and the breach of such obligations
would cause irreparable harm to the Corporation.  Therefore, the Corporation
shall be entitled to injunctive and other equitable relief without bond or other
security in the event of such breach in addition to any other rights or remedies
which the Corporation may possess.  Furthermore, each Participant’s obligations
and the rights and remedies of the Corporation under this Section 10 are
cumulative and in addition to, and not in lieu of, any obligations, rights, or
remedies created by applicable law relating to misappropriation or theft of
trade secrets or confidential information.

(g)Cooperation.  During each Participant’s employment with the Corporation and
thereafter, the Participant shall respond to all reasonable inquiries of the



14

--------------------------------------------------------------------------------

 

Corporation about any matters concerning the Corporation or its affairs that
occurred or arose during the Participant’s employment by the Corporation, and
each Participant shall reasonably cooperate with the Corporation in
investigating, prosecuting and defending any charges, claims, demands,
liabilities, causes of action, lawsuits or other proceedings by, against or
involving the Corporation relating to the period during which the
Participant was employed by the Corporation or relating to matters of which the
Participant had or should have had knowledge or information.  Further, except as
required by law, each Participant will at no time voluntarily serve as a witness
or offer written or oral testimony against the Corporation in conjunction with
any complaints, charges or lawsuits brought against the Corporation by or on
behalf of any current or former employees, or any governmental or administrative
agencies related to the Participant’s period of employment and will provide the
Corporation with notice of any subpoena or other request for such information or
testimony.

11.Claims Procedures.

(a)Presentation of Claim.  Any Participant (such Participant being referred to
below as a “Claimant”) may deliver to the Committee a written claim for a
determination with respect to the benefits payable to such Claimant pursuant to
this Plan.  If such a claim relates to the contents of a notice received by the
Claimant, the claim must be made within sixty (60) days after such notice was
received by the Claimant.  All other claims must be made within one hundred
eighty (180) days of the date on which the event that caused the claim to arise
occurred.  The claim must state with particularity the determination desired by
the Claimant.

(b)Notification of Decision.  The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than ninety (90) days after receiving the
claim.  If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
ninety (90) day period.  In no event shall such extension exceed a period of
ninety (90) days from the end of the initial ninety (90) day period.  The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Committee expects to render the benefit
determination.  The Committee shall notify the Claimant in writing:

(i)that the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or

(ii)that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(1)the specific reason(s) for the denial of the claim, or any part of it;

(2)specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;



15

--------------------------------------------------------------------------------

 

(3)a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

(4)an explanation of the claim review procedure and the time limits applicable
to such procedures set forth in Section 11(c); and

(5)a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse determination on review.

(c)Review of a Denied Claim.  On or before sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim.  The
Claimant (or the Claimant’s duly authorized representative):

(i)may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant to the claim for
benefits;

(ii)may submit written comments or other documents; and/or

(iii)may request a hearing, which the Committee, in its sole discretion, may
grant.

(d)Decision on Review.  The Committee shall render its decision on review
promptly, and no later than sixty (60) days after the Committee receives the
Claimant’s written request for a review of the denial of the claim.  If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period.  In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial sixty (60) day period.  The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Committee expects to render the benefit determination.  In rendering its
decision, the Committee shall take into account all comments, documents, records
and other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.  The decision must be written in a manner calculated to
be understood by the Claimant, and it must contain:

(i)specific reasons for the decision;

(ii)specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

(iii)a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other



16

--------------------------------------------------------------------------------

 

information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

(iv)a description of the Claimant's right to bring a civil action under Section
502(a) of ERISA following an adverse benefit determination on review.

12.Arbitration; Dispute Resolution, Etc. 

(a)Notwithstanding anything to the contrary contained in the Plan, the
Participant, in his or her sole discretion, may elect to have any claim or
controversy arising out of or in connection with the Plan and/or a Participation
Agreement submitted to binding arbitration and adjudicated in accordance with
this Section 12 without first having to exhaust the claims procedures set forth
in Article 11.

(b)The Corporation and, by accepting participation in this Plan, each
Participant hereby consent to the resolution by mandatory and binding
arbitration of all claims or controversies arising out of or in connection with
the Plan and/or the Participant’s Participation Agreement that the Corporation
may have against the Participant, or that the Participant may have against the
Corporation or against any of its officers, directors, employees or agents
acting in their capacity as such, and which are not resolved under the terms of
Article 11 (or which are not required to be resolved under the terms of Article
11, as the case may be).  Each party’s promise to resolve all such claims or
controversies by arbitration in accordance with the Plan rather than through the
courts is consideration for the other party’s like promise.  It is further
agreed that the decision of an arbitrator on any issue, dispute, claim or
controversy submitted for arbitration, shall be final and binding upon the
Corporation and the Participant and that judgment may be entered on the award of
the arbitrator in any court having proper jurisdiction.

(c)Except as otherwise provided in this procedure or by mutual agreement of the
parties, any arbitration shall be before a sole arbitrator (the “Arbitrator”)
selected from Judicial Arbitration & Mediation Services, Inc., Los Angeles,
California, or its successor (“JAMS”), or if JAMS is no longer able to supply
the arbitrator, such arbitrator shall be selected from the American Arbitration
Association, and shall be conducted in accordance with the provisions of
California Civil Procedure Code Sections 1280 et. seq. as the exclusive remedy
of such dispute. 

(d)The Arbitrator shall interpret the Plan, any applicable Corporation policy or
rules and regulations, any applicable substantive law (and the law of remedies,
if applicable) of the state in which the claim arose, or applicable federal
law.  If arbitration is brought after the claim or controversy has been
submitted for review by the Committee in accordance with Article 11, the
Arbitrator shall limit his or her review to whether or not the Committee has
abused its discretion in its interpretation of the Plan and such policies,
rules, and regulations; provided, however, that the Arbitrator shall apply a de
novo standard of review with respect to any claim for benefits hereunder in
connection with a Change in Control.  In reaching his or her decision, the
Arbitrator shall have no authority to change or modify any lawful Corporation
policy, rule or regulation, or the Plan.  Except as



17

--------------------------------------------------------------------------------

 

provided in Section 12(e), the Arbitrator, and not any federal, state or local
court or agency, shall have exclusive and broad authority to resolve any dispute
relating to the interpretation, applicability, enforceability or formation of
the Plan, including but not limited to, any claim that all or any part of the
Plan is voidable.  The Arbitrator shall have the authority to decide dispositive
motions.  Following completion of the arbitration, the arbitrator shall issue a
written decision disclosing the essential findings and conclusions upon which
the award is based.

(e)Notwithstanding the foregoing, provisional injunctive relief may, but need
not, be sought by the Participant or the Corporation in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
resolved by the Arbitrator in accordance with the foregoing.  Final resolution
of any dispute through arbitration may include any remedy or relief which would
otherwise be available at law and which the Arbitrator deems just and
equitable.  The Arbitrator shall have the authority to award full damages as
provided by law.  Any award or relief granted by the Arbitrator hereunder shall
be final and binding on the parties hereto and may be enforced by any court of
competent jurisdiction.

(f)The Corporation shall pay the reasonable fees and expenses of the Arbitrator
and of a stenographic reporter, if employed.  Each party shall pay its own legal
fees and other expenses and costs incurred with respect to the arbitration.

13.Administration of the Plan.

(a)Administration - General.  The Corporation shall be the plan administrator
(within the meaning of Section 3(16)(A) of ERISA).  The Corporation delegates
its duties under the Plan to the Committee.  The Committee delegates the
day-to-day ministerial duties with respect to the Plan to the Corporation’s
management.  The Committee and its delegates shall be named fiduciaries of the
Plan to the extent required by ERISA

(b)Powers and Duties of the Committee.  The Committee shall enforce the Plan in
accordance with its terms, shall be charged with the general administration of
the Plan, and shall have all powers necessary to accomplish its purposes,
including, but not by way of limitation, the power and authority to do the
following:

(i)To determine eligibility for and participation in the Plan;

(ii)To construe and interpret the terms and provisions of the Plan;

(iii)To compute and certify to the amount and kind of benefits payable to
Participants and their beneficiaries, and to determine the amount of withholding
taxes to be deducted pursuant to Section 16;

(iv)To maintain all records that may be necessary for the administration of the
Plan;



18

--------------------------------------------------------------------------------

 

(v)To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, beneficiaries or governmental
agencies as shall be required by law;

(vi)To make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms
hereof; and

(vii)To appoint a plan manager or any other agent, and to delegate to them such
powers and duties in connection with the administration of the Plan as the
Committee may from time to time prescribe.

(c)Committee Action.  Subject to Section 11, the Committee shall act with
respect to the Plan at meetings by affirmative vote of a majority of the members
of the Committee.  Any action permitted to be taken at a meeting with respect to
the Plan may be taken without a meeting if, prior to such action, a written
consent to the action is signed by all members of the Committee and such written
consent is filed with the minutes of the proceedings of the Committee.  A member
of the Committee shall not vote or act upon any matter which relates solely to
himself or herself as a Participant.  The Chairman or any other member or
members of the Committee designated by the Chairman may execute any certificate
or other written direction on behalf of the Committee.

(d)Construction and Interpretation.  As to any event prior to a Change in
Control, the Committee shall have full discretion to construe and interpret the
terms and provisions of the Plan and any and all Participation Agreements, which
interpretation or construction shall be final and binding on all parties,
including but not limited to the Corporation and any Participant, beneficiary or
other person.

14.Notice.  All notices under or with respect to this Plan or any Participation
Agreement shall be in writing and shall be either personally delivered or mailed
postage prepaid, by certified mail, return receipt requested:

(a)if to the Corporation:

HCP, Inc.

Attention: Compensation Committee

3760 Kilroy Airport Way, Suite 300

Long Beach, California 90806

with a copy to:

HCP, Inc.

Attention: Secretary of the Corporation

3760 Kilroy Airport Way, Suite 300

Long Beach, California 90806





19

--------------------------------------------------------------------------------

 

(b)if to a Participant, to the Participant’s address most recently on file in
the payroll records of the Corporation.

Notice shall be effective when personally delivered, or five (5) business days
after being so mailed.  Any party may change its address for purposes of giving
future notices pursuant to the Plan and any Participation Agreement by notifying
the other party in writing of such change in address, such notice to be
delivered or mailed in accordance with the foregoing.

15.Governing Law.  The Plan and any Participation Agreement hereunder will be
governed by and construed in accordance with ERISA and, to the extent not
preempted thereby, the laws of the State of California (unless otherwise
expressly provided in the Participant’s Participation Agreement, in which case
the law of the state specified in the Participant’s Participation Agreement
shall apply instead of the law of the State of California as to that
Participant), without giving effect to any choice of law or conflicting
provision or rule (whether of the State of California or any other jurisdiction)
that would cause the laws of any jurisdiction other than United States federal
law and the law of the State of California (or other state, as applicable) to be
applied.  In furtherance of the foregoing, applicable federal law and, to the
extent not preempted by applicable federal law, the internal law of the State of
California (or other state, as applicable), will control the interpretation and
construction of the Plan and any Participation Agreement hereunder, even if
under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.  Any
statutory reference in the Plan or any Participation Agreement shall also be
deemed to refer to all applicable final rules and final regulations promulgated
under or with respect to the referenced statutory provision.

16.Miscellaneous.  The Committee may from time to time amend the Plan or any
Participation Agreement in any way it deems to be advisable; provided that no
such amendment shall materially and adversely affect the rights of any
Participant (or former Participant) under the Plan or Participation Agreement,
as applicable, without that Participant’s (or former Participant’s, as the case
may be) consent.  Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under the Plan or any
Participation Agreement shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, remedy, power or privilege preclude any other
or further exercise of the same or of any right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence.  No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by the Corporation which are
not expressly set forth in this Plan. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections.    The Corporation may withhold (or cause there to be withheld,
as the case may be) from any amounts otherwise due or payable under or pursuant
to this Plan such federal, state and local income, employment, or other taxes as
may be required to be withheld pursuant to any applicable law or regulation. 
Any obligations of the Corporation under Sections 4 and 6



20

--------------------------------------------------------------------------------

 

shall survive the expiration of the term of this Agreement. The section headings
contained in this Agreement are for convenience only, and shall not affect the
interpretation of this Agreement.

17.Unsecured General Creditor.  Participants and their heirs, successors, and
assigns shall have no legal or equitable rights, claims, or interest in any
specific property or assets of the Corporation or any Subsidiary.  No assets of
the Corporation shall be held under any trust, or held in any way as collateral
security, for the fulfilling of the obligations of the Corporation under this
Plan.  Any and all of the Corporation’s assets shall be, and remain, the general
unpledged, unrestricted assets of the Corporation (unless pledged or restricted
with respect to the Corporation’s obligations other than the Plan).  The
Corporation’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise of the Corporation to pay money and benefits in the future,
and the rights of the Participants and their heirs or successors as to benefits
under the Plan shall be no greater than those of unsecured general creditors of
the Corporation.

18.Other Benefit Plans.  All payments, benefits and amounts provided under the
Plan shall be in addition to and not in substitution for any pension rights
under the any tax-qualified pension or retirement plan in which the Participant
participates, and any disability, workers’ compensation or other Corporation
benefit plan distribution that a Participant is entitled to (other than
severance benefits), under the terms of any such plan, at the time the
Participant ceases to be employed by the Corporation.  Notwithstanding the
foregoing, the Plan shall not create an inference that any duplicate payments
shall be required.  Payments received by a person under the Plan shall not be
deemed a part of the person’s compensation for purposes of the determination of
benefits under any other employee pension, welfare or other benefit plans or
arrangements, if any, provided by the Corporation, except where explicitly
provided under the terms of such plans or arrangements.

19.Severability.  In the event any provision of the Plan or any Participation
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable under any present or future law, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of the Plan or Participation Agreement or affecting the
validity or enforceability of such provision in any other
jurisdiction.  Furthermore, in lieu of such invalid or unenforceable provision
there will be added automatically as a part of the Plan or Participation
Agreement, as applicable, a legal, valid and enforceable provision as similar in
terms to such invalid or unenforceable provision as may be
possible.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of the Plan or Participation Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.

20.Employment Status.  Except as may be provided under any other written
agreement between a Participant and the Corporation (other than the Plan and the
Participation Agreement entered into with respect to this Plan), the employment
of each



21

--------------------------------------------------------------------------------

 

Participant by the Corporation is “at will,” and may be terminated by either the
Participant or the Corporation at any time.

21.Payments on Behalf of Persons Under Incapacity.  In the event that any amount
becomes payable under this Plan to a person who, in the sole judgment of the
Committee, is considered by reason of physical or mental condition to be unable
to give a valid receipt therefor the Committee may direct that such payment be
made to any person found by the Committee, in its sole judgment, to have assumed
the care of such person.  Any payment made pursuant to such determination shall
constitute a full release and discharge of the Committee and the Corporation.

22.Code Section 409A.  The intent of the parties is that payments and benefits
under this Plan comply with Section 409A of the Code, to the extent subject
thereto, and accordingly, to the maximum extent permitted, this Plan shall be
interpreted and administered to be in compliance therewith.  Notwithstanding
anything contained herein to the contrary, a Participant shall not be considered
to have terminated employment with the Corporation for purposes of any payments
under this Plan which are subject to Section 409A of the Code until the
Participant has incurred a “separation from service” from the Corporation within
the meaning of Section 409A of the Code.  Each amount to be paid or benefit to
be provided under this Plan shall be construed as a separate identified payment
for purposes of Section 409A of the Code.  Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid an accelerated or additional tax under Section 409A
of the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Plan during the six-month period
immediately following a Participant’s separation from service shall instead be
paid on the first business day after the date that is six months following the
Participant’s separation from service (or, if earlier, the Participant’s date of
death).  To the extent required to avoid an accelerated or additional tax under
Section 409A of the Code, (i) amounts reimbursable to a Participant shall be
paid on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in kind benefits provided to a Participant) during one year may not affect
amounts reimbursable or provided in any subsequent year, and (ii) any tax
gross-up payments (and related reimbursements) payable to a Participant under
this Plan shall be paid no later than the end of the calendar year following the
year in which the tax resulting in the gross-up is paid.  The Corporation makes
no representation that any or all of the payments described in this Plan will be
exempt from or comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to any such payment.





22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Corporation has caused its duly authorized officer to
execute the Plan on the date first set forth above.

 

HCP, INC.
a Maryland corporation

By:

/s/ James W. Mercer

 

James W. Mercer

Executive Vice President,

Chief Administrative Officer,

General Counsel & Secretary

 

 

 

23

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF PARTICIPATION AGREEMENT

[Date]

_______________

_______________

_______________

 

Dear ______________:

You have been selected to participate in the HCP, Inc. Change in Control
Severance Plan (the “Plan”), subject to your execution and return of this letter
agreement (this “Participation  Agreement”) to HCP, Inc. (the “Corporation”). 

For purposes of calculating any severance benefits you may become entitled to
under Section 6 of the Plan, the following multiplier will apply:

Severance Multiplier:

[___]

Note that the agreements you make by executing this Participation Agreement will
be enforceable against you, regardless of whether or not your employment
terminates in circumstances that entitle you to severance benefits under the
Plan.   Nevertheless, you agree that your participation in the Plan (even if you
never become entitled to severance benefits pursuant to the Plan), as well as
your continued employment by the Corporation, each in and of itself and without
the other constitutes good and adequate consideration for the agreements you
make in this Participation Agreement.

By signing this Participation Agreement you specifically agree that you have
received and read the Plan and agree to be bound by its terms.  The Plan is
incorporated into (made a part of) this Participation Agreement by this
reference.  You acknowledge and agree that the Corporation has not made any
promises or representations to you concerning the Plan other than as set forth
in the Plan and this Participation Agreement.

As to your participation in the Plan, the Plan and this Participation Agreement
will be governed by and construed in accordance with ERISA and, to the extent
not preempted thereby, the laws of the State of [_____________], without giving
effect to any choice of law or conflicting provision or rule (whether of the
State of [______________] or any other jurisdiction) that would cause the laws
of any jurisdiction other than United States federal law and the law of the
State of [_______________] to be applied.  In furtherance of the foregoing,
applicable federal law and, to the extent not preempted by applicable federal
law, the internal law of the State of [______________], will control the
interpretation and construction of the Plan and this Participation Agreement,
even if under such jurisdiction’s choice of law





24

--------------------------------------------------------------------------------

 

or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.

Please note that you are not required to participate in the Plan, and may
decline participation in the Plan by not returning this Participation
Agreement.  If you want to accept participation in the Plan, you must execute
this Participation Agreement and see that it is returned in person or via
facsimile to the Corporation’s [___________] at (___) ___-____so that it is
received no later than [____________].  This Participation Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.



 

 

HCP, INC.,
a  Maryland corporation

 

By:                                                                             

Name:                                                                       

Title:                                                                         

 

ACCEPTED AND AGREED:

 

                                                                                   

 

Print Name:                                                             

 

 

25

--------------------------------------------------------------------------------

 

 

EXHIBIT B

FORM OF RELEASE AGREEMENT1

This Release Agreement (this “Release Agreement”) is entered into this ___ day
of _________ 20__, by and between _____________________, an individual
(“Executive”), and HCP, Inc., a Maryland corporation (the “Company”).

WHEREAS, Executive has been employed by the Company; and

WHEREAS, Executive’s employment by the Company has terminated and, in connection
with the Company’s Change in Control Severance Plan (the “Plan”), the Company
and Executive desire to enter into this Release Agreement upon the terms set
forth herein;

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Release Agreement, and in consideration of the obligations of
the Company (or one of its subsidiaries) to pay severance benefits (conditioned
upon this Release Agreement) under and pursuant to the Plan, Executive and the
Company agree as follows:

1.Release.  Executive, on behalf of himself or herself, his or her descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby acknowledges full and complete satisfaction of and covenants not
to sue and fully releases and discharges the Company and each of its parents,
subsidiaries and affiliates, past and present, as well as its and their
trustees, directors, officers, members, managers, partners, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them, hereinafter together and collectively
referred to as the “Releasees,” with respect to and from any and all claims,
wages, demands, rights, liens, agreements or contracts (written or oral),
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden (each,
a “Claim”), which he or she now owns or holds or he or she has at any time
heretofore owned or held or may in the future hold as against any of said
Releasees (including, without limitation, any Claim arising out of or in any way
connected with Executive’s service as an officer, director, employee, member or
manager of any Releasee, Executive’s separation from his or her position as an
officer, director, employee, manager and/or member, as applicable, of any
Releasee, or any other transactions, occurrences, acts or omissions or any loss,
damage or injury whatever), whether known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of said Releasees, or any
of them, committed or omitted prior to the date of this Release Agreement
including, without limiting the generality of the foregoing, any Claim under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act, the Family and Medical Leave
Act of 1993, the California

--------------------------------------------------------------------------------

1The Company reserves the right to modify this form as to any Participant
employed outside of California.



 

--------------------------------------------------------------------------------

 



Fair Employment and Housing Act, the California Family Rights Act, or any other
federal, state or local law, regulation, or ordinance, or any Claim for
severance pay, bonus, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit, workers’ compensation
or disability; provided however, that the foregoing release shall not apply to
any obligation of the Company to Executive pursuant to any of the forgoing:  (1)
any obligation created by or arising out of the Plan for which receipt or
satisfaction has not been acknowledged, (2) any equity-based awards previously
granted by the Company to Executive, to the extent that such awards continue
after the termination of Executive’s employment with the Company in accordance
with the applicable terms of such awards; (3) any right to indemnification that
Executive may have pursuant to the Fourth Amended and Restated Bylaws of the
Company, its corporate charter or under any written indemnification agreement
with the Company (or any corresponding provision of any subsidiary or affiliate
of the Company) with respect to any loss, damages or expenses (including but not
limited to attorneys’ fees to the extent otherwise provided) that Executive may
in the future incur with respect to his service as an employee, officer or
director of the Company or any of its subsidiaries or affiliates; (4) with
respect to any rights that Executive may have to insurance coverage for such
losses, damages or expenses under any Company (or subsidiary or affiliate)
directors and officers liability insurance policy; (5) any rights to continued
medical or dental coverage that Executive may have under COBRA; (6) any rights
to payment of benefits that Executive may have under a retirement plan sponsored
or maintained by the Company that is intended to qualify under Section 401(a) of
the Internal Revenue Code of 1986, as amended, or (7) any deferred compensation
or supplemental retirement benefits that Executive may be entitled to under a
nonqualified deferred compensation or supplemental retirement plan of the
Company.  In addition, this release does not cover any Claim that cannot be so
released as a matter of applicable law.  Executive acknowledges and agrees that
he or she has received any and all leave and other benefits that he or she has
been and is entitled to pursuant to the Family and Medical Leave Act of 1993.

2.Acknowledgment of Payment of Wages.  Except for accrued vacation (which the
parties agree totals approximately [____] days of pay) and salary for the
current pay period, Executive acknowledges that he/she has received all amounts
owed for his or her regular and usual salary (including, but not limited to, any
bonus, severance, or other wages), and usual benefits through the date of this
Agreement.

3.1542 Waiver.  It is the intention of Executive in executing this Release
Agreement that the same shall be effective as a bar to each and every Claim
hereinabove specified.  In furtherance of this intention, Executive hereby
expressly waives any and all rights and benefits conferred upon him or her by
the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and expressly
consents that this Release Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
related to unknown and unsuspected Claims, if any, as well as those relating to
any other Claims hereinabove specified. SECTION 1542 provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO



2

--------------------------------------------------------------------------------

 

EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.”

Executive acknowledges that he may hereafter discover Claims or facts in
addition to or different from those which Executive now knows or believes to
exist with respect to the subject matter of this Release Agreement and which, if
known or suspected at the time of executing this Release Agreement, may have
materially affected this settlement.  Nevertheless, Executive hereby waives any
right, Claim or cause of action that might arise as a result of such different
or additional Claims or facts.  Executive acknowledges that he or she
understands the significance and consequences of such release and such specific
waiver of SECTION 1542.

4.[ADEA Waiver.  Executive expressly acknowledges and agrees that by entering
into this Release Agreement, Executive is waiving any and all rights or Claims
that he or she may have arising under the Age Discrimination in Employment Act
of 1967, as amended (the “ADEA”), which have arisen on or before the date of
execution of this Release Agreement.  Executive further expressly acknowledges
and agrees that:

A.In return for this Release Agreement, the Executive will receive consideration
beyond that which the Executive was already entitled to receive before entering
into this Release Agreement;

B.Executive is hereby advised in writing by this Release Agreement to consult
with an attorney before signing this Release Agreement;

C.Executive has voluntarily chosen to enter into this Release Agreement and has
not been forced or pressured in any way to sign it;

D.Executive was given a copy of this Release Agreement on [_________________,
20__] and informed that he or she had [twenty one (21)/forty five (45)] days
within which to consider this Release Agreement and that if he or she wished to
execute this Release Agreement prior to expiration of such [21-day/45-day]
period, he or she should execute the Endorsement attached hereto;

E.Executive was informed that he or she had seven (7) days following the date of
execution of this Release Agreement in which to revoke this Release Agreement,
and this Release Agreement will become null and void if Executive elects
revocation during that time.  Any revocation must be in writing and must be
received by the Company during the seven-day revocation period.  In the event
that Executive exercises his or her right of revocation, neither the Company nor
Executive will have any obligations under this Release Agreement;

F.Nothing in this Release Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this



3

--------------------------------------------------------------------------------

 

waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law.]2

5.No Transferred Claims.  Executive warrants and represents that the Executive
has not heretofore assigned or transferred to any person not a party to this
Release Agreement any released matter or any part or portion thereof and he or
she shall defend, indemnify and hold the Company and each of its affiliates
harmless from and against any claim (including the payment of attorneys’ fees
and costs actually incurred whether or not litigation is commenced) based on or
in connection with or arising out of any such assignment or transfer made,
purported or claimed.

6.Compliance With Participation Agreement.  Executive warrants and represents
that Executive has complied fully with his or her obligations pursuant to that
certain Participation Agreement entered into by Executive in connection with the
Plan.  Executive covenants that he or she will continue to abide by the
applicable provisions of such Participation Agreement.

7.Severability.  It is the desire and intent of the parties hereto that the
provisions of this Release Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
Release Agreement shall be adjudicated by a court of competent jurisdiction to
be invalid, prohibited or unenforceable under any present or future law, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Release Agreement, a legal, valid and enforceable provision as
similar in terms to such invalid or unenforceable provision as may be
possible.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Release Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

8.Counterparts.  This Release Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

9.Governing Law.  THIS RELEASE AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH UNITED STATES FEDERAL LAW AND, TO THE

 

--------------------------------------------------------------------------------

2Except as noted below, Section 3 will be included if the Executive is age 40 or
older as of the date that the Executive’s employment by the Company terminates
or in such other circumstances (if any) as the Executive may have claims under
the ADEA.  In the event Section 3 is included, whether the Executive has 21
days, 45 days, or some other period in which to consider the Release Agreement
will be determined with reference to the requirements of the ADEA in order for
such waiver to be valid in the circumstances.  The determinations referred to in
the preceding two sentences shall be made by the Company in its sole
discretion.  In any event (regardless of the applicability of the ADEA in the
circumstances) the Release Agreement will include the Executive’s
acknowledgements and agreements set forth in clauses 3.A, 3.B, and 3.C.



4

--------------------------------------------------------------------------------

 



EXTENT NOT PREEMPTED BY UNITED STATES FEDERAL LAW, THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION
OR RULE (WHETHER OF THE STATE OF CALIFORNIA OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN UNITED STATES FEDERAL LAW
AND THE LAW OF THE STATE OF CALIFORNIA TO BE APPLIED.  IN FURTHERANCE OF THE
FOREGOING, APPLICABLE FEDERAL LAW AND, TO THE EXTENT NOT PREEMPTED BY APPLICABLE
FEDERAL LAW, THE INTERNAL LAW OF THE STATE OF CALIFORNIA, WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS RELEASE AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

10.Amendment and Waiver.  The provisions of this Release Agreement may be
amended and waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Release Agreement shall be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Release Agreement or any provision hereof.

11.Descriptive Headings.  The descriptive headings of this Release Agreement are
inserted for convenience only and do not constitute a part of this Release
Agreement.

12.Construction.  Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.  The language used in this Release Agreement
shall be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.

13.Arbitration.  Any claim or controversy arising out of or relating to this
Agreement shall be submitted to arbitration in accordance with the arbitration
provision set forth in the Plan.

14.Nouns and Pronouns.  Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice-versa.

15.Legal Counsel.  Each party recognizes that this is a legally binding contract
and acknowledges and agrees that they have had the opportunity to consult with
legal counsel of their choice.  Executive acknowledges and agrees that he has
read and understands this Agreement completely, is entering into it freely and
voluntarily, and has been advised to seek counsel prior to entering into this
Agreement and he has had ample opportunity to do so.    



5

--------------------------------------------------------------------------------

 



The undersigned have read and understand the consequences of this Release
Agreement and voluntarily sign it.  The undersigned declare under penalty of
perjury under the laws of the State of California that the foregoing is true and
correct.

 

EXECUTED this ________ day of ________ 20__, at ___________, California. 

“Executive”

 

                                                                                               

Print
Name:                                                                        

 

HCP, INC.,
a Maryland corporation,


By:                                                                             

Name:                                                                       

Title:                                                                         

 





6

--------------------------------------------------------------------------------

 

ENDORSEMENT

I, _______________________, hereby acknowledge that I was given [21/45] days to
consider the foregoing Release Agreement and voluntarily chose to sign the
Release Agreement prior to the expiration of the [21-day/45-day] period.

I declare under penalty of perjury under the laws of the United States and the
State of California that the foregoing is true and correct.

EXECUTED this  [____] day of [_____________ 20____], at _____________,
California.

 

 

 

                                                                                               

Print
Name:                                                                        





7

--------------------------------------------------------------------------------

 

EXHIBIT C

SECTION 280G PROVISIONS

The provisions of this Exhibit C shall apply to each Participant in the HCP,
Inc. Change in Control Severance Plan (the “Plan”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to such
terms in the Plan.

In the event that any of the payments and other benefits provided under this
Plan or otherwise payable to Participant (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this Exhibit C,
would be subject to the excise tax imposed by Section 4999 of the Code (“Excise
Tax”), then Participant’s payments and benefits under this Plan or otherwise
shall be payable either:

 

(A)in full (with the Participant paying any excise taxes due), or

 

(B)in such lesser amount which would result in no portion of such payments or
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Participant, on an after-tax basis, of the
greatest amount of payments and benefits under this Agreement or otherwise,
notwithstanding that all or some portion of such payments or benefits may be
taxable under Section 4999 of the Code.  Any reduction in the payments and
benefits required by this Exhibit C will be made in the following order: (i)
reduction of cash payments; (ii) reduction of accelerated vesting of equity
awards other than stock options; (iii) reduction of accelerated vesting of stock
options; and (iv) reduction of other benefits paid or provided to Participant.

 



8

--------------------------------------------------------------------------------